DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 5/18/2020.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent.
The previous rejection of claims 1-20 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fickenscher et al. (US 2016/0232143 A1) in view of Ladd et al. (US 7,127,520) and Walker et al. (US2002/0065848) and Cohen et al. (US 8,914,809).

In regards to claim 1, Fickenscher et al. substantially discloses a system for smart rendering, comprising: 
a data storage storing fragments that reference at least one system-formatted message and that augment the at least one system-formatted message with meta information associated with a document, the fragments having a presentation-independent internal system format (Fickenscher et al. para[0028], Document fragments stored in database); and 

retrieving the fragments from the data storage (Fickenscher et al. para[034], retrieves fragments of document).
Fickenscher et al. does not explicitly disclose generating a rendition of the document in a final format for the output delivery channel; and 
storing a final stream containing the rendition of the document and custom metadata describing the rendition in an output queue for the output connector.
However generating a rendition of the document in a final format for the output delivery channel (Ladd et al. col9 ln3-18, generates rendition of document in a second format for output); and 
storing a final stream containing the rendition of the document and custom metadata describing the rendition in an output queue for the output connector (Ladd et al. col9 ln3-18, final data stream stored in output queue).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the publication method of Fickenscher et al. with the transformation method of Ladd et al. in order to tailor communication to a specific device (Ladd et al. col1 ln11-27).
Fickenscher et al. does not explicitly disclose assembling the document utilizing the fragments and the meta information associated with the document, the assembling performed based on instruction from a document definition associated with the document, the document definition including an indication of a subset of fragments required in a document version (Walker et al. para[0290]-[0293], assembling document from information, para[0421], document definition (header) includes indication of fragments required in document version).
Walker et al. para[0290]-[0293], assembling document from information, para[0421], document definition (header) includes indication of fragments required in document version)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the publication method of Fickenscher et al. with the assembly method of Walker et al. in order to edit sections of a document separately (Walker et al. para[0010]).
Fickenscher et al. does not explicitly disclose an output connector communicatively connected to an output delivery channel;
the fragments having a presentation-independent internal system format internal to the system in an enterprise computing environment;
a server machine operating in the enterprise computing environment.
However Cohen substantially discloses an output connector communicatively connected to an output delivery channel (Cohen col11 ln29-40, ln58-67, output connecters are communicatively connected to output delivery channel);
the fragments having a presentation-independent internal system format internal to the system in an enterprise computing environment (Cohen col3 ln42-58, stores fragments (messages) in format internal to an enterprise computing environment);
a server machine operating in the enterprise computing environment (Cohen col3ln42 to col4 ln4, server machine operates in the enterprise computing environment).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the publication method of Fickenscher et al. with the transformation Cohen et al. col1 ln57 to col2 ln7).

In regards to claim 2, Fickenscher et al. as modified by Ladd et al., Walker et al., and Cohen et al. substantially discloses the system of claim 1, further comprising a queue communicatively connected to the output connector, wherein the document processing engine is further operable to store the rendition of the document in the final format in the queue and wherein the output connector is operable to retrieve the rendition of the document in the final format from the queue (Fickenscher et al. para[0034]).

In regards to claim 3, Fickenscher et al. as modified by Ladd et al., Walker et al., and Cohen et al. substantially discloses the system of claim 1, wherein the document processing engine is further configured for rendering a plurality of versions of the document, the plurality of versions in different final formats (Fickenscher et al. para[0034]).

In regards to claim 4, Fickenscher et al. as modified by Ladd et al., Walker et al., and Cohen et al. substantially discloses the system of claim 1, wherein the final format is specific to a device type, a user, a role, or network bandwidth (Fickenscher et al. para[0047]).

In regards to claim 5, Fickenscher et al. as modified by Ladd et al., Walker et al., and Cohen et al. substantially discloses the system of claim 1, wherein the meta information includes at least one of the document definition, a metadata model, format instructions, or layout instructions for the document (Fickenscher et al. para[0034]).

In regards to claim 6, Fickenscher et al. as modified by Ladd et al., Walker et al., and Cohen et al. substantially discloses the system of claim 1, wherein the document definition Fickenscher et al. para[0034]).

In regards to claim 7, Fickenscher et al. as modified by Ladd et al., Walker et al., and Cohen et al. substantially discloses the system of claim 6, wherein the document definition further includes an arrangement of the different fragments of the document (Fickenscher et al. para[0034]).

Claims 8-14 recite substantially similar limitations to claims 1-7. Thus claims 8-14 are rejected along the same rationale as claims 1-7.

Claims 15-20 recite substantially similar limitations to claims 1, and 3-7. Thus claims 15-20 are rejected along the same rationale as claims 1, and 3-7.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178